t c memo united_states tax_court riggs national corporation subsidiaries f k a riggs national bank and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date joel v williamson thomas c durham kim m boylan charles w hall and stephen m feldhaus for petitioner theodore j kletnick william g merkle rebecca i rosenberg and robert t bennett for respondent this memorandum opinion supplements our opinion in 107_tc_301 revd and remanded 163_f3d_1363 d c cir -- - supplemental memorandum findings_of_fact and opinion jacobs judge this case is before us on remand from the court_of_appeals for the district of columbia circuit see 163_f3d_1363 d c cir revg and remanding 107_tc_301 the crux of the dispute involves petitioner’s entitlement to foreign tax_credits under sec_901 during years through for brazilian income_tax purportedly withheld and paid_by banco central do brasil the central bank with respect to its restructuring debt interest remittances to petitioner the specific issues for decision are whether the central bank in fact paid withholding taxes on petitioner’s behalf and if so whether the brazilian withholding_tax potentially creditable to petitioner must be reduced by the amount of any subsidies that the central bank may have received in riggs natl corp subs v commissioner t c pincite riggs i we concluded that petitioner was not legally liable for purported central bank withholding_tax payments since we determined that the central bank was not required under brazilian law to pay withholding_tax on its restructuring debt interest remittances to petitioner we further determined that the withholding_tax purportedly paid_by the central bank on it sec_1 all section references are to the internal_revenue_code for the years in issue restructuring debt interest remittances to petitioner was a noncompulsory amount rather than a tax thus we held that the purported withholding_tax payments were not creditable to petitioner see id as a result we did not decide whether the purported withholding_tax payments were in fact made by the central bank see id pincite the court_of_appeals concluded that a date brazilian irs private_letter_ruling issued to the central bank was a compulsory order by the brazilian finance minister to the central bank mandating that the latter pay the purported withholding taxes and therefore petitioner was legally liable for the purported withholding_tax payments the central bank made on petitioner’s behalf the court_of_appeals remanded the case to us to decide certain matters concerning petitioner’s entitlement to foreign tax_credits as a consequence of petitioner’s being legally liable for the purported withholding_tax payments made by the central bank on petitioner’s behalf riggs natl corp subs v commissioner f 3d pincite among other things the court_of_appeals directed us to determine which of petitioner’s restructuring debt loans were subject_to the date brazilian irs ruling the parties have now stipulated in evidence an exhibit that lists those loans and interest payments this exhibit also lists and summarizes the related withholding receipts and other documents in the record that were issued in connection with each of the withholding_tax payments that petitioner contends the central bank made on its behalf q4e- we incorporate herein the findings_of_fact set forth in riggs i by this reference we also incorporate herein the stipulations and exhibits in riggs i by this reference for ease of understanding we repeat those facts set forth in riggs i we deem necessary to clarify the supplemental findings set forth herein and the ensuing discussion resolving the issues for decision a background petitioner was one of hundreds of banks that were involved in the restructuring of brazil’s foreign debt in the early to mid- 1980’s as relevant hereto the restructuring of brazil’s foreign debt was divided into three phases the central bank served as the borrower under certain agreements entered into in connection with phase i phase ii and phase iii of brazil’s foreign debt restructuring the brazilian government guaranteed the central bank’s obligations under these agreements as of the time of the phase i restructuring negotiations there were as many as foreign lenders holding outstanding brazilian loans collectively these lenders had issued thousands of outstanding loans to numerous brazilian borrowers because it was not feasible to have the foreign lenders and their brazilian borrowers renegotiate all these loans the deposit facility agreement dfa mechanism was devised prior outstanding loans were left in place when a prior loan borrower made a loan payment the payment would be deposited with and held by the - central bank pursuant to a new loan entered into by the central bank and the foreign lender as a part of the restructuring brazil needed to obtain additional foreign capital to enable its economy to function much of this additional foreign capital was furnished under the credit guaranty agreement cga entered into by the central bank and some of the foreign lenders only the foreign lenders holding the largest amounts of outstanding brazilian loans participated in the phase i cga in contrast almost all of the foreign lenders participated in the phase ii cga the loans made to the central bank under the phase i dfa phase i cga phase ii dfa and phase ii cga were net loans that had repayment terms of to years in the phase i and phase ii dfa’s and cga’s provisions were made for funds that would otherwise be lent to the central bank as borrower to be alternatively lent or re-lent to other brazilian persons and companies many of the foreign lenders wanted their customers to have some ability to borrow from the large amount of foreign exchange and capital to be provided by the cga’s and dfa’s the phase i dfa phase ii dfa phase i cga and phase ii cga each petitioner did not participate in the phase i cga no phase iii cga was entered into certain consequences to the brazilian borrower and foreign lender which result from having a net loan as opposed to a gross loan are more fully discussed infra provided that there would be an initial period of about to months during which dfa or cga funds could alternatively be lent or re-lent to other brazilian persons and companies the relending period the phase i restructuring agreements which included a phase i dfa that covered the scheduled debt payments due in on prior outstanding brazilian loans and a phase i cga under which the central bank would be lent up to an additional dollar_figure billion were entered on date the phase ii restructuring agreements which included a phase ii dfa that covered the scheduled debt payments due in on prior outstanding brazilian loans and a phase ii cga under which the central bank would be lent up to an additional dollar_figure billion were entered on date the phase iii restructuring negotiations began around the fall of and continued through date on date brazil and its foreign lenders signed the phase iii dfa the phase iti dfa covered the scheduled brazilian foreign debt payments due in and under the phase iii dfa any debt payments would be available for relending to other brazilian persons and in connection with the phase iii restructuring negotiations the relending period for the phase ii dfa was extended from date to date and the relending period for the phase ii cga was extended from date to date companies during a specified relending period debt payments on the other hand would not be available for relending the phase i dfa and the phase ii dfa did not cover foreign debt payments that were due after date during the phase iii negotiations brazil and its foreign lenders agreed to six interim loan arrangements under which debt payments due from brazilian borrowers after date would be held by the central bank as interim deposits these interim arrangements required the central bank to pay the foreign lenders interest on the interim deposits on a net quoted basis which is discussed infra the interim arrangements did not provide for any relending period as the brazilians and the foreign lenders envisioned that these interim deposits would be rolled over into and covered under the phase iii dfa the phase i dfa phase i cga phase ii dfa phase ii cga and phase iii dfa loans were foreign_currency loans fach loan was made and was to be repaid in a specified foreign_currency b brazilian regulation of foreign lending in general brazil imposed restrictions on the receipt and exchange of foreign_currency by law all loans from foreign lenders had to be registered and approved by the central bank through a registration process the central bank set the range of acceptable interest rates and periodically established the minimum repayment terms of loans once the central bank approved a loan the lender --- - remitted the proceeds in foreign_currency to the borrower via a commercial bank in brazil the brazilian bank converted the foreign_currency into brazilian currency by means of an exchange contract whereby the borrower sold the foreign_currency to the bank for brazilian currency at the official exchange rate periodically set by the central bank the brazilian borrower received a certificate of registration that enabled the borrower to effect payment of interest and principal in the foreign_currency in which the loan was made on each payment_date the borrower purchased foreign_currency from a brazilian bank at the official exchange rate the brazilian bank then tendered the foreign_currency to the foreign lender cc payment of the withholding_tax generally where withholding_tax was required brazilian law prohibited remittance of an interest payment to a foreign lender without proof of payment of the withholding_tax on the interest remitted abroad under brazilian law the borrower initiated payment of the withholding_tax by submitting a documento de arrecadacao de receitas federais darf and the accompanying tax payment to a commercial brazilian bank the bank making the interest payment in --- - foreign_currency which was subject_to brazilian tax required the borrower to submit a completed darf and the tax payment as evidence that the proper amount of the tax had been paid ’ d net loans and gross loans as previously indicated phase i dfa phase i cga phase ii dfa phase ii cga and phase iii dfa loans were net loans in making loans to borrowers in brazil and other countries it was an accepted and common practice among foreign lenders to require that interest payments be made to them on a net quoted basis a net loan is a loan in which the lender and the borrower agree that all payments of principal and interest to the lender under the loan contract will be made net of any applicable brazilian taxes under brazilian law when the brazilian borrower under a net loan assumes the burden of withholding_tax the amount of interest remitted is considered net of tax and an adjustment known as a the borrower would prepare the darf and deliver a copy of it and the registration certificate to the brazilian bank handling the payment of interest through a foreign exchange contract the bank would then record the amount of interest and tax on the certificate of registration and submit the certificate exchange contract and darf to the central bank for approval following approval by the central bank the bank would remit the interest to the foreign lender and return to the borrower a stamped copy of the darf the certificate of registration stamped and a copy of the exchange contract the borrower would send a copy of the darf to the foreign lender which then had proof the darf that the withholding_tax had been paid -- - gross up is required for purposes of computing the withholding_tax this gross-up adjustment is computed as follows grossed-up interest net interest --- withholding_tax rate in contrast to a net loan a gross loan is a loan in which there is no contractual agreement between the borrower and the foreign lender to pay taxes imposed by the borrower’s country with a gross loan the brazilian borrower deducts withholding taxes that are due from the interest specified under the loan contract and pays the lender the gross interest net of taxes from through net loans generally were the predominant type of loan extended by foreign lenders to borrowers in brazil with a net loan the foreign lender shifts the risk of any increase in taxes imposed by the borrower’s country to the borrower correspondingly in a net loan the borrower not the foreign lender benefits from any reduction in or waiver of taxes imposed by the borrower’s country be institution of the subsidy pecuniary benefit under decree-law big_number enacted date the brazilian minister of finance was given discretion to grant a reimbursement or reduction of or exemption from the withholding_tax on interest provided the borrower’s costs were reduced the loan was of national interest the loan met the minimum repayment term set by the national monetary council and the loan complied with other conditions set forth by the ministry of finance decree-law big_number which was enacted on date authorized the national monetary council to temporarily reduce the income_tax on interest commissions and expenses remitted to persons residing or domiciled abroad on the same date that decree- law big_number was enacted the central bank issued resolution which temporarily reduced the tax on interest commissions and expenses received on currency loans registered with the central bank from percent to percent decree-law big_number enacted date amended decree-law big_number and allowed the national monetary council to reduce the income_tax on interest commissions and expenses remitted to persons resident or domiciled abroad or grant pecuniary benefits to brazilian borrowers receiving loans in foreign_currency on date the central bank issued resolution which revoked resolution thereby reinstating the 25-percent withholding_tax on interest commissions and expenses paid on currency loans registered with the central bank the withholding the national monetary council is a government agency responsible for economic programs its members include the finance minister the central bank’s president and representatives of the largest brazilian commercial banks the finance minister presides over the council’s meetings the council acts through the central bank tax_rate remained pincite percent throughout the years relevant to this case f mechanics and amount of the subsidy pecuniary benefit on the same day that the 25-percent tax on interest was reinstated ie date the central bank issued resolution which provided that borrowers taking out foreign loans duly registered with the central bank would receive a pecuniary benefit equal to percent of the tax paid on interest commissions and expenses due on such loans also on date the central bank issued circular which provided in part a a darf would be issued for the payment of the 25-percent income_tax on interest resulting from foreign_currency loans b on the date of payment the banking establishment receiving the payment would by means of a credit to the borrower’s account pay the borrower the equivalent of percent of the income_tax and cc the banking establishment receiving the tax payment would debit its own account entitled pecuniary benefit---d l big_number and would charge the total value of the pecuniary benefit against the central bank on date the pecuniary benefit was reduced to percent of the tax on date the pecuniary benefit was increased to percent of the tax and on date the pecuniary benefit was reduced to percent of the tax on date the pecuniary benefit was reduced to zero through the issuance of resolution big_number by the central bank ’ resolution big_number provided in pertinent part banco central do brasil resolution no big_number x the banco central do brasil hereby makes it public knowledge that at a meeting held on this date the national monetary council resolved i - the pecuniary benefit specified in resolution no dated with later alterations is hereby reduced to o zero ii - this resolution will go into effect on the date of its publication brasilia df date antonio carlos braga lewgruber pres ident the parties have stipulated and agreed to use date as the date relating to the reduction of the pecuniary benefit to zero as will be discussed infra in the tax payment documentation issued to foreign lenders in connection with the central bank’s post---date interest remittances to them the central bank continued to report that it was receiving a pecuniary benefit equal to percent of the withholding_tax the central bank was purportedly paying on the foreign lenders’ behalf as a result petitioner on its tax returns reduced by percent the foreign tax_credits it claimed for brazilian tax on the central bank’s and other brazilian borrowers’ post--date loan remittances to it even though after date no brazilian borrower including the central bank actually received a pecuniary benefit in connection with its loan remittances made abroad g the date brazilian irs ruling issued to the central bank in date the brazilian irs issued a private ruling to the central bank that provided beginning date under a borrowers-to-be theory the central bank would be required to pay withholding_tax on its restructuring debt interest remittances to the foreign lenders during the relending periods of the dfa’s and cga’s the central bank would have to pay this brazilian income_tax on or before the last business_day of the month following the month in which the withholding was made and the central bank would be entitled to receive any pecuniary benefit applicable to such withholding_tax payments the central bank made on date the brazilian finance minister issued portaria holding that future restructuring debt interest remittances of the central bank would not be subject_to_withholding tax portaria provided in pertinent part the minister of state of finance exercising the authority conferred on him by decree-law no of date resolves i - exemption from withholding of income_tax is granted for remittance of interest fees expenses discounts and other charges owed to parties resident or domiciled abroad as a result of loan transactions when the tax burden has been assumed ie there is a net loan by a legal entity of public internal law ii - the provisions of the preceding item shall apply to foreign_currency deposits made at the central bank according to regulations of the national monetary council -- - h the central bank’s payment of withholding_tax on its restructuring debt interest remittances and the caixa unico system in brazil banco do brazil which among other things operated as a commercial bank was the brazilian national treasury’s agent for payment of taxes during through the central bank collected and paid over to banco do brazil for the account of the national treasury withholding taxes export taxes taxes on financial operations and social_security_taxes the withholding taxes the central bank collected and paid over included withholding_tax on the salaries of its employees and withholding_tax on its interest remittances to foreign lenders before the central bank made tax_payments to banco do brazil by issuing an administrative check the check would be physically delivered to banco do brazil and then cashed through the normal check liguidation and payment procedure beginning in there was a change in the manner by which the central bank made tax_payments rather than issuing an administrative check the central bank credited banco do brazil’s banking reserves account at the central bank with the amount of the tax payment by law all commercial banks were required to maintain a banking reserves account at the central bank with a minimum balance equal to percent of their demand deposits banco do brazil however was not subject_to this requirement because the central -- - bank would frequently credit and advance substantial funds to banco do brazil’s banking reserves account because of the governmental functions and operations banco do brazil carried out until when the central bank was formed banco do brazil served as the country’s sole monetary authority during the times relevant to this case banco do brazil was owned percent by the brazilian government and percent by private shareholders from through banco do brazil had four primary functions commercial banking monetary authority management control and distribution of currency and responsibility for bank clearing like the central bank banco do brazil functioned as a lender of last resort to public-sector entities a development bank responsible for various subsidized credit programs of the brazilian government and a fiscal authority that managed the brazilian government’s budget banco do brazil and the central bank together performed a number of governmental functions including their unified management and operation of brazil’s monetary and financial system under what was known as the caixa unico system to perform its various governmental functions banco do brazil needed access to funds funding was provided by the central bank when banco do brazil in carrying out its governmental functions the brazilian term caixa unico means a unified system of cash or financial management would draw down its banking reserves account at the central bank below the legally required minimum level the central bank would advance banco do brazil funds sufficient to replenish and maintain its reserves account at the required level the central bank would level banco do brazil’s reserves account daily banco do brazil and the central bank each maintained a movement account in which they kept track of the funds the central bank advanced to banco do brazil the central bank financed the brazilian government’s operations and the governmental functions that banco do brazil carried out through its issuance of brazil’s currency and governmental securities in the name of the national treasury essentially the automatic transfer mechanism previously described whereby the central bank provided funds to banco do brazil though crediting its banking reserves account recognized and reflected that the brazilian government ultimately financed the governmental functions that banco do brazil and the central bank carried out i the record does not reveal whether daily surplus funds in the banking reserves account were turned over to banco do brazil or whether the central bank kept such surpluses in repayment of the funds it had advanced when the caixa unico system ended in the central bank was owed several billions of dollars by banco do brazil the liability of banco do brazil to the central bank however was offset by an equivalent liability that the national treasury owed to banco do brazil in ending the caixa unico system a novation was effected whereby banco do brazil’s liability to the central bank was canceled and the national treasury directly assumed the liability that banco do brazil owed to the central bank -- - on its books banco do brazil made entries reflecting transfers of central bank tax_payments to banco do brazil’s banking reserves account at the central bank collections of federal government tax receipts and deposits of federal government tax revenues payable upon demand to the national treasury from the record presented we cannot determine whether or what entries were made on the respective books of the central bank and the national treasury to reflect the central bank’s payment of withholding_tax on the restructuring debt remittances consequently we are unable to determine whether the central bank was reimbursed by the national treasury for the withholding_tax payments or whether the central bank received the pecuniary benefit based on the withholding_tax payments these two matters were raised in the central bank’s ruling_request and were discussed in the date brazilian irs ruling to the central bank beginning in the central bank issued darf’s to the agent banks of the foreign lenders to whom it transmitted loan payments under the dfa’s and cga’s reflecting its withholding_tax payments on restructuring debt interest remittances during the relending periods of the dfa’s and cga’s from through the central bank issued a total of darf’s to these agent banks as explained more fully infra these darf’s were group darf’s in connection with remitting a particular dfa or cga interest payment to an individual foreign lender the central bank did not issue a separate darf to that foreign lender specifying the withholding_tax that had been paid_by the central bank on that foreign lender’s behalf on the interest remittance rather the aforementioned darf’s the central bank issued to the foreign lenders and their agent banks were group darf’s each darf covered the collective withholding_tax the central bank had paid on behalf of an entire group of foreign lenders subject_to a particular withholding_tax rate ie a 5-percent withholding_tax rate a 15-percent withholding_tax rate or a 25-percent withholding_tax rate in its ruling_request the central bank among other things requested and received the brazilian irs’s permission to issue these group darf’s these group darf’s and other supporting documentation the central bank issued to the foreign lenders in connection with its restructuring debt interest remittances are discussed infra as previously indicated no withholding_tax payments were made by the central bank on the foreign lenders’ behalf on restructuring debt interest remittances after date the date the brazilian finance minister issued portaria which provided that future_interest payments on the restructured debt would not be subject_to_withholding tax i the central bank’s continued reports to the foreign lenders that it received a pecuniary benefit on its withholding_tax payments on post-date restructuring debt interest remittances to them notwithstanding that on date the pecuniary benefit had been reduced to zero the central bank in issuing darf’s to the - - foreign lenders in connection with its post-date restructuring debt interest remittances to them continued to report to the foreign lenders that it received a pecuniary benefit equal to percent of the withholding_tax imposed for example by letter dated date mancel borges de oliveira mr oliveira a division head of the central bank’s department of foreign capital fiscalization and registration firce forwarded to morgan bank which served as the agent bank of the foreign lenders for the phase ii cga group darf’s covering purported withholding_tax the central bank had paid on behalf of numerous foreign lenders with respect to its phase ii cga interest remittances to them on date mr oliveira’s date letter to morgan bank stated in pertinent part we refer to the phase ii cga among banco central do brasil the borrower republica federativa do brasil the guarantor certain financial institutions the banks and morgan bank the agent terms in this letter have the same meaning described to them in the phase ii cga in this respect in compliance with section of the phase ii cga we hereby provide you certified copies of withholding_tax receipts evidencing the payment by banco central do brasil effected on september which are attached in his date letter mr oliveira provided the exchange rates the central bank had used in calculating the purported withholding_tax imposed with respect to these interest remittances to various foreign lenders mr oliveira also enclosed supporting schedules the central bank had prepared setting forth --- - with respect to each specific date central bank interest remittance to a foreign lender the withholding_tax imposed the 40-percent pecuniary benefit the central bank received and the 60-percent balance of actual withholding_tax paid for instance with respect to the central bank’s date phase ii cga tranche i interest remittance to petitioner the central bank schedule reflected the following net interest grossed-up pecuniary balance remittance int paid tax_benefit tax paid u s dollar_figure cruzeiros cruzeiros cruzeiros cruzeiros dollar_figure dollar_figure dollar_figure dollar_figure big_number the central bank used the following formula to compute this amount net int remittance grossed-up foreign_currency x applic exchange rate int paid - withholding_tax rate cruzeiros on date the central bank used an exchange rate of sec_1 u s to big_number cruzeiros on or about date morgan bank forwarded copies of the aforementioned darf’s and schedules that the central bank had issued in connection with its date phase ii cga interest remittances to each of the foreign lenders participating in the phase ii cga the letter dated date by which morgan bank enclosed these documents to the foreign lenders stated in pertinent part -- - re phase ii cga with morgan bank as agent dear sirs enclosed please find withholding_tax receipts and supporting schedules evidencing the payment in cruzeiros to the national treasury of brazil with respect to the above referenced loan the tax receipts and schedules apply to tranches i thru vii for the interest period date to date in the past the schedules item number below were sorted out for each bank e participating foreign lender in order to expedite mailing we have enclosed a complete printout as received from the central bank please disregard schedules not pertaining to your participation very truly yours s vincent j montano vice president of morgan bank enclosures conversion rate chart for loan currency to cruzeiros three tax receipts - one for each applicable withholding_tax rate percentage and percent for each of the tranches corresponding supporting schedules for each of the tranches an explanation of each column is listed below lst column represents --- interest_paid 2nd column represents - cruzeiros equivalent of interest_paid ie grossed-up interest_paid 3rd column represents - tax in cruzeiro sec_4th column represents - cruzeiros tax rebate amount e pecuniary benefit 5th column represents -- balance of actual tax paid the record contains a substantially_similar letter of morgan bank dated date relating to the central bank’s respective - - phase ii cga restructuring debt interest remittances to the foreign lenders on date and on date in this date letter morgan bank discussed certain group darf’s and supporting schedules the central bank had issued copies of which morgan bank was forwarding to the foreign lenders to evidence the central bank’s withholding_tax payments on those respective interest remittances among other things morgan bank’s date letter stated that the central bank schedules reflected that in connection with the withholding_tax imposed on each specific interest remittance to a foreign lender the central bank received a cruzados tax rebate amount ie pecuniary benefit and there was a resulting balance of actual tax paid on the basis of the aforementioned and other similar central bank tax payment documents issued to the foreign lenders which erroneously reported the central bank was continuing to receive a 40-percent pecuniary benefit in connection with its post-date restructuring debt interest remittances to the foreign lenders petitioner mistakenly believed the central bank had received a 40-percent pecuniary benefit in connection with all of the central bank’s restructuring debt interest remittances to petitioner from date through at least date indeed in a memorandum dated date to petitioner’ sec_12 by this time the cruzado had replaced the cruzeiro as brazil’s new currency -- - comptroller petitioner’s international division reported that a total foreign_tax_credit of dollar_figure equal to percent of the 25-percent withholding_tax imposed on the grossed-up interest payments should be claimed by petitioner for the central bank’s withholding_tax payments on petitioner’s behalf on the central bank’s date phase ii cga tranche i through tranche vii interest remittances to petitioner this date memorandum stated in pertinent part re tax receipts -- borrower banco central do brasil country brazil tax_rate of grossed up attached are withholding receipts as follows period of interest principal interest_withholding tax exchange from to us_sdollar_figureus_sdollar_figureus cruzeiros rate tranche i dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tranche ii dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tranche iii dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tranche iv dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tranche v dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tranche vi dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tranche vii dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total_tax withheld dollar_figure as a result as will be discussed more fully infra petitioner on its tax returns reduced by percent for the pecuniary benefit that petitioner mistakenly believed the central bank had received the foreign tax_credits it claimed with respect to all of the central bank’s restructuring debt interest remittances to it from date through date specifically in two separate memoranda each dated date to petitioner’s - - comptroller on the foreign_tax_credit to be claimed with respect to a date phase iii dfa interest remittance petitioner’s international division stated that a brazilian tax_rate of of had been applied to the grossed-up date phase iii dfa interest payment j foreign tax_credits in dispute on remand on its income_tax returns petitioner generally reported its interest_income and withholding_tax payments with respect to its brazilian loans on a cash_basis petitioner claimed a foreign_tax_credit and reported interest_income gross-up when it received a darf on its returns including those for through which were the years originally in issue in this case petitioner reduced the amount of the foreign_tax_credit it claimed in connection with its brazilian loans by the pecuniary benefit provided by the brazilian government to brazilian borrowers on its returns covering the period from date through date petitioner reduced the amount of its claimed foreign tax_credits attributable to brazilian loans by an amount egual to the pecuniary benefit available to brazilian borrowers petitioner made this reduction in its claimed foreign tax_credits for both nonrestructured and restructured brazilian loans on its returns covering the period after date through at least date petitioner continued to reduce its amount of claimed foreign tax_credits attributable to brazilian net loans by - - percent the amount of the pecuniary benefit before date after date petitioner continued to reduce its amount of claimed foreign tax_credits by percent for withholding taxes claimed on interest payments from brazilian loans even though the pecuniary benefit had been reduced to zero as of date in its amended petition petitioner asserted among other things that the foreign_tax_credit otherwise allowable to it for through should not be reduced by the pecuniary benefit provided to brazilian borrowers in the stipulation of settled issues filed with the court on date the parties agreed a on date the brazilian government effectively eliminated the subsidy pecuniary benefit program by reducing the amount of the subsidy from to zero b on its income_tax returns for the taxable years ended date and date petitioner reduced the amount of its claimed foreign tax_credits for brazilian tax on interest_paid by brazilian borrowers by an amount representing the subsidy pecuniary benefit even though brazil reduced the subsidy pecuniary benefit from to zero on date cc to the extent otherwise allowable petitioner’s foreign tax_credits for taxes paid after date through date are not subject_to any reduction for a pecuniary benefit the total foreign tax_credits in dispute between the parties in connection with the central bank’s restructuring debt interest remittances to petitioner are as follows -- p7 - year credit dollar_figure big_number big_number following the court of appeals’ remand of this case we instructed the parties to file written reports advising how we should implement the court of appeals’ mandate the parties then submitted to the court their agreed proposal regarding the procedures to be used in implementing the mandate in accordance with the parties’ agreement we issued an order on date directing that the record in this case would not be reopened to allow either party to introduce additional factual information documents or testimony opinion sec_901 allows a domestic_corporation to claim the amount of any income taxes paid_or_accrued during the taxable_year to a foreign_country as a credit against its federal_income_tax subject_to certain limitations not applicable herein see sec_901 the purpose of the credit is to reduce international double_taxation see 316_us_450 in general the person by whom foreign_income_tax is considered paid is the person upon whom foreign law imposes legal liability for the tax even if another person eg a withholding_agent remits the tax see sec_1_901-2 income_tax regs foreign_income_tax generally may be considered paid_by a taxpayer - - even if another party to a transaction agrees as part of the transaction to assume the taxpayer’s foreign tax_liability on the taxpayer’s behalf see sec_1_901-2 income_tax regs issue the payment issue petitioner bears the burden of proving that the brazilian income taxes for which it claims a credit were paid see sec_901 b b see also 998_f2d_513 7th cir the taxpayer must establish foreign taxes for which it claims credit were not only withheld but paid affg on this point tcmemo_1991_66 6_tc_991 holding that pursuant to treasury regulations proof of the amount of the foreign_income_tax withheld at the source will support a taxpayer’s claim sec_905 provides sec_905 proof of credits ---the credits provided in this subpart shall be allowed only if the taxpayer establishes to the satisfaction of the secretary -- the total amount of income derived from sources without the united_states determined as provided in part i the amount of income derived from each country the tax paid_or_accrued to which is claimed as a credit under this subpart such amount to be determined under regulations prescribed by the secretary and all other information necessary for the verification and computation of such credits - for credit regardless of whether the credit claimed is for foreign tax paid or foreign tax accrued but that the provisional or interim credit will be subject_to adjustment if that withheld foreign tax is not actually paid to the foreign taxing authority norwest corp v commissioner tcmemo_1995_453 sec_1_905-2 income_tax regs mandates that tax_credit claims made by corporations for foreign taxes be accompanied by form_1118 computation of foreign tax credit----corporations sec_1_905-2 income_tax regs provides in pertinent part except where it is established to the satisfaction of the district_director that it is impossible for the taxpayer to furnish such evidence the form must have attached to it the receipt for each such tax payment if credit is sought for taxes already paid or ii the return on which each such accrued tax was based if credit is sought for taxes accrued sec_1_905-2 income_tax regs provides for_the_use_of secondary evidence if a receipt or direct evidence of the amount of tax withheld at the source cannot be supplied for taxes already paid thus pursuant to sec_1_905-2 income_tax regs while taxpayers in the first instance must submit direct evidence of however as the court_of_appeals for the seventh circuit noted in 998_f2d_513 7th cir affg in part and revg in part tcmemo_1991_66 where a net loan arrangement is involved and no funds are ever paid over to the foreign taxing authority by the borrower difficulty exists in positing that there was a withholding of funds inasmuch as there is no subtraction of funds due and payable to the u s lender - - foreign tax withholding and payment if possible the district_director may in his discretion accept secondary evidence that foreign withholding was in fact withheld and paid a the parties’ contentions in its opening brief on remand petitioner contends that through direct and secondary evidence it has established that the withholding taxes in issue were actually paid_by the central bank on petitioner’s behalf in his answering brief on remand respondent contends that petitioner has failed to establish that the withholding taxes in issue were paid respondent maintains that the evidence petitioner relies upon is manifestly unreliable and the central bank’s continuing reports that it received a pecuniary benefit after date suggests that the darf’s the central bank issued memorialized sham accounting entries in this connection respondent argues central bank correspondence suggests that the darfs memorialized sham accounting entries if someone received a pecuniary benefit of of the tax it paid it is reasonable to expect some level of awareness if the pecuniary benefit were eliminated the taxpayer should know that it was paying more in taxes this is especially true when payments of hundreds of millions of cruzeiros are involved just the opposite occurred the central bank provided letters conveying the darfs to the agent banks schedules attached to each letter from the central bank report each bank’s share of the relevant tax receipt and an amount of pecuniary benefit received by the central bank after date the pecuniary benefit subsidy rate had been reduced to zero through --- - resolution yet the central bank continued to issue its letters and schedules printouts to the agent banks reporting its receipt of the pecuniary benefit subsidy through at least date over a year and eight months after the pecuniary benefit subsidy was reduced to zero exhibit 692-zn the date letter from mr oliveira to morgan bank discussed in our findings clearly shows the central bank issuing an erroneous printout to the agent bank on date reporting the receipt of a pecuniary benefit that should never have been paid petitioner continued to report its brazilian tax receipts net of a subsidy through at least january relying upon erroneous letters and underlying central bank printouts by continuing to generate darfs that reported pecuniary benefit over a year and one half after its elimination the central bank has provided evidence showing that its representations were at best inaccurate respondent notes that in addition to mr oliveira’s letter of date there were two morgan bank letters respectively dated date and date each of which was discussed supra in its reply brief on remand petitioner denies that a substantial inconsistency exists in the evidence it offered to substantiate the central bank’s actual payment of the withholding_tax in issue specifically petitioner denies that the central bank reported to the foreign lenders that it had continued to receive a pecuniary benefit in connection with its post-date restructuring debt remittances and asserts respondent identifies several letters which he claims reflect receipt of the pecuniary benefit by the central bank after date when the pecuniary benefit was reduced to zero an examination of the documents shows the claimed inaccuracies do not exist - - exhibits 694-zp the date morgan bank letter and 694-zp the date morgan bank letter are both form letters from morgan not the central bank no printouts were attached to these exhibits and thus they also cannot support respondent’s claim that the printouts showed the pecuniary benefit finally the parties have stipulated that exhibit 692-zn relates to an interest payment for date well before the pecuniary benefit was eliminated exhibit p st004989 ' therefore this document exhibit 692-zn like the others cannot support respondent’s claim b substantial inconsistency concerning the central bank’s purported withholding_tax payments on petitioner’s behalf we agree with respondent that there is a substantial inconsistency in the evidence concerning the central bank’s ts petitioner’s argument overstates the parties’ stipulation regarding joint exhibit 697-zs as indicated supra joint exhibit 697-zs lists the restructuring debt loans and interest payments subject_to the date brazilian irs ruling this exhibit further lists and summarizes the related darf’s and other documentation in the record that were issued in connection with each of the purported withholding_tax payments petitioner contends the central bank made on petitioner’s and the other foreign lenders’ behalf in that regard the parties stipulated the court_of_appeals for the d c circuit 163_f3d_1363 d c cir remand requires that the court determine among other things which of riggs’ loans were subject_to the minister’s ruling the parties agree that joint exhibit 697-zs shows the amount of claimed withholding_tax in the column captioned petitioner’s tax amount without subsidy reduction relating to loans which are subject_to the minister of finance’s ruling joint exhibit 697-zs summarizes the information set forth on the darfss associated with the cga and dfa interest payments which are subject_to the minister of finance’s ruling the darfs and accompanying documents are included in the record as joint exhibits 661-yi through 694-zp - - purported payment of withholding_tax on petitioner’s behalf as determined in our findings the central bank reported that it was continuing to receive a pecuniary benefit in connection with its purported withholding_tax payments on the foreign lenders’ behalf on its post--date restructuring debt interest remittances to them notwithstanding that the brazilian government had reduced the pecuniary benefit to zero on date in arguing to the contrary petitioner misinterprets the evidence of record further petitioner erroneously asserts that mr oliveira’s letter of date joint exhibit 692-2z2n covers an earlier date phase ii cga interest payment petitioner’s erroneous assertion regarding that letter rests solely upon an incorrect entry and likely typographical error in the parties’ summary exhibit joint exhibit 697-zs curiously petitioner overlooks the seven date phase ii cga interest payments that were remitted after the brazilian government had reduced the pecuniary benefit to zero on date joint exhibit 697-zs correctly lists joint exhibit 692-zn mr oliveira’s letter of date and its attachments as covering those seven date interest payments moreover the central bank schedule pages in exhibit 692-zn show that these include central bank schedule pages covering the phase ii cga tranche i tranche ii tranche iv tranche v tranche vi and tranche vii interest payments made to petitioner and other foreign lenders on date - -- in computing and setting forth the central bank’s purported withholding_tax payments on its date phase ii cga interest payments to various foreign lenders including petitioner the central bank used exchange rates that were applicable on date and not exchange rates applicable in date for instance in computing the withholding_tax imposed on the date phase ii cga tranche i interest remittance of dollar_figure u s to petitioner the central bank employed an exchange rate of big_number cruzeiros to dollar_figure u s a copy of the central bank foreign_currency conversion rate chart in joint exhibit 692-2z2n enclosed in mr oliveira’s letter of date is contained infra in appendix a see also infra note concerning the exchange rate of big_number cruzeiros to dollar_figure u s that the central bank used to compute the grossed-up interest_paid on its date phase ii cga interest remittance to petitioner contrary to petitioner’s argument the central bank schedule pages in joint exhibit 692-z2n reflect that the central bank itself continued to report to the foreign lenders that it received a pecuniary benefit equal to percent of the withholding_tax imposed on its date phase ii cga interest payments to them even though after date no brazilian borrower actually received a pecuniary benefit in connection with its interest remittances abroad a copy of the central bank schedule -- page in joint exhibit 692-zn setting forth the withholding_tax imposed the 40-percent pecuniary benefit the central bank received and the purported balance percent of actual withholding_tax paid_by the central bank on its date phase ii cga tranche i interest payments to petitioner and other foreign lenders is contained infra in appendix b the information from this schedule page concerning the central bank’s date phase ii cga tranche i net interest remittance of dollar_figure u s to petitioner is discussed in our findings indeed the morgan bank letter dated date joint exhibit zp pertinent portions of which are quoted in our findings and petitioner’s own comptroller’s memorandum dated date joint exhibit pertinent portions of which are guoted in our findings reflect that these central bank schedule pages enclosed in mr oliveira’s date letter covered phase ii cga tranche i through tranche vii interest payments for the period from date to date the morgan bank letter and the comptroller’s memorandum each further confirm that the central bank had reported receiving a 40-percent pecuniary benefit in connection with its purported withholding_tax payments on those date phase ii cga interest payments although joint exhibit 697-zs which summarizes and lists the related darf’s and other documents issued in connection with the - - central bank’s restructuring debt interest remittances from through early lists joint exhibit 692-zn as covering an earlier date phase ii cga interest payment to the foreign lenders an examination of various underlying documents shows this summary listing to be a misstatement and possibly a typographical error we note that date not date is the date of the central bank letter in joint exhibit 692-zn yet in erroneously listing joint exhibit 692-2n as the central bank letter transmitting the darf’s covering the date phase ii cga interest payment joint exhibit 697-zs incorrectly states the date of the central bank letter in joint exhibit 692-z2n to be date we also note that joint exhibit 697-zs lists immediately after the date phase ii cga interest payment later march april and date phase ii cga interest payments with respect to those later march april and date phase ii cga interest payments joint exhibit 697-zs correctly lists joint exhibit 692-2z2n consisting of a central bank letter dated date and some of that letter’s attachments as the central bank letter transmitting the darf’s pertaining to those interest payments moreover with respect to the january march april and date phase ii cga interest payments joint exhibit the central bank’s date letter transmitted darf’s purporting to evidence various withholding_tax payments including those tax_payments effected in january march april and date - - 697-zs correctly lists exhibit 694-2z2p as the date agent bank letter covering those interest payments ’ in contrast in connection with the various date phase ii cga payments joint exhibit 697-zs correctly lists joint exhibit 694-zp as the date agent bank letter covering those date interest payments as discussed supra by this date letter which is quoted in our findings morgan bank was forwarding darf’s and supporting schedules purporting to evidence the central bank’s alleged withholding_tax payments on the foreign lenders’ behalf for the interest period date to date further examination of joint exhibit 692-zn discloses that mr oliveira by his date letter was transmitting darf’s covering only the phase ii cga interest payments the central bank had made on date not the date phase ii cga interest payment mr oliveira’s letter makes no mention of any date phase ii cga interest payment the letter states only that darf’s for withholding_tax payments effected september were attached joint exhibit 692-z2n also contains no central bank schedule page covering any date phase ii cga interest indeed the date morgan bank letter in joint exhibit 694-zp stated darf’s and supporting schedules were enclosed covering phase ii cga interest payments made on the following specified dates in january march march march march april june june june and june - 3g -- payments see supra note in comparison as was noted supra note the central bank’s letter of date joint exhibit 692-zn states the central bank was transmitting darf’s covering phase ii cga interest payments that had been made by the central bank in january march april and date indeed one of the central bank schedule pages in exhibit 692-zn covers various interest payments made to petitioner and other foreign lenders on date in preparing this schedule page covering those date interest payments the central bank used an exchange rate of big_number cruzeiros to dollar_figure u s not an exchange rate of big_number cruzeiros to dollar_figure u s ’ as was previously discussed the latter exchange rate of big_number cruzeiros to dollar_figure u s applicable on date was used in preparing the central bank schedules in exhibit 692-zn see infra appendices a and b notwithstanding petitioner’s argument to the contrary the central bank schedules that mr oliveira a firce division head this central bank schedule page in exhibit 692-zn reflects that with respect to the date phase ii cga interest payment of dollar_figure u s to petitioner the central bank computed the grossed-up interest_paid to be big_number cruzeiros considering the gross-up formula the central bank employed we calculate the central bank on date had used an exchange rate of big_number cruzeiros to dollar_figure u s in other words that was the applicable exchange rate the central bank used in order to compute as follows that amount of grossed-up interest_paid on its dollar_figure u s net interest remittance to petitioner big_number cruzeiros dollar_figure u s x big_number cruzeiros per dollar - withholding_tax rate -- -- enclosed in his date letter establish conclusively that the central bank itself erroneously reported to the foreign lenders its receiving a nonexistent pecuniary benefit on its purported withholding_tax payments on post-date restructuring debt interest remittances to them see infra appendix b the record further reflects that for a substantial period after date the central bank continued to report to the foreign lenders that it was receiving a nonexistent pecuniary benefit in connection with its post-date restructuring debt interest remittances to them this evidence includes a morgan bank letter dated date relating to the central bank’s respective phase ii cga interest remittances on date and date in discussing the group darf’s and supporting schedules the central bank had issued to the foreign lenders on those interest payments morgan bank’s date letter stated the enclosed central bank schedules reflected the central bank to have received a cruzados tax rebate amount as a result of these and other documents issued erroneously reporting the central bank’s receipt of a pecuniary benefit in connection with its post--date restructuring debt remittances to the foreign lenders petitioner mistakenly believed the central bank and other brazilian borrowers were continuing to receive a pecuniary benefit well after date in various memoranda to petitioner’s comptroller on the -- - foreign tax_credits petitioner should claim in connection with these post-date restructuring debt interest remittances petitioner’s international division reported that a brazilian tax_rate of percent of percent had been imposed on the grossed- up interest payments on its through returns petitioner thus reduced by percent its claimed foreign tax_credits for brazilian tax on interest_paid by brazilian borrowers after date c certain other payment evidence offered by petitioner as joint exhibit 697-zs reflects in addition to the darf’s the central bank issued the record contains a number of purported letters the central bank issued to banco do brazil in connection with the central bank’s alleged restructuring debt withholding_tax payments in these letters the central bank ostensibly advised banco do brazil that it had credited banco do brazil’s banking reserves account at the central bank with the amount of the purported tax_payments covered in the copies of the darf’s the central bank was also enclosing to banco do brazil petitioner has further offered the testimony of rolf von paraski its expert on how banco do brazil the brazilian government’s agent for payment of taxes accounted for its withholding_tax collections mr von paraski examined one purported withholding_tax payment of the central bank on its date phase ii dfa interest remittances to the foreign lenders which he - al --- selected at random mr von paraski verified that certain entries had been made on banco do brazil’s books reflecting banco do brazil’s collection of this purported withholding_tax payment from the central bank we find mr von paraski’s testimony far from dispositive in establishing actual payment by the central bank of the purported withholding_tax payments in issue as stated earlier in our findings on the basis of the record before us it is impossible to determine whether or what entries were made on the respective books of the central bank and the national treasury to reflect the central bank’s purported restructuring debt withholding_tax payments further we are unable to determine what if any entries were made to determine whether the central bank was reimbursed by the national treasury for its purported withholding_tax payments or whether the central bank received the pecuniary benefit based on those alleged withholding_tax payments moreover we find mr von paraski’s testimony to be unhelpful in other important respects among other things mr von paraski did not specifically address whether the central bank had received a pecuniary benefit in connection with its alleged withholding_tax payment on the date phase ii dfa interest remittances see infra note on its return petitioner reduced the foreign_tax_credit it claimed for brazilian tax on this date phase ii dfa interest payment by the 40-percent pecuniary benefit it mistakenly believed the central bank to have continued - -- although petitioner notes certain testimony by mr von paraski in which he mentioned offhand not knowing of any refund being made to the central bank of the alleged restructuring debt withholding_tax payments mr von paraski did not actually inquire into whether the central bank received the pecuniary benefit or whether any other transactions took place resulting in a refund being made of the central bank’s withholding_tax payment mr von paraski examined the books_and_records of banco do brazil only to confirm that appropriate entries had been made on those books reflecting banco do brazil’s ostensible collection of withholding_tax from the central bank in connection with the date phase ii dfa interest payment mr von paraski had chosen to examine he did not examine the respective books of the central bank and national treasury to determine how the purported tax payment had been reflected and treated on their books hence we accord little weight to mr von paraski’s testimony that he was unaware of such refund transactions having taken place as he did not conduct a full inquiry into these matters continued received in this connection on direct examination mr von paraski testified qo are you familiar with the pecuniary benefit that used to be paid to brazilian borrowers of foreign_currency loans continued -- - at any rate mr von paraski’s testimony sheds no light on the central bank’s substantially inconsistent behavior in erroneously reporting to the foreign lenders that it continued to receive a nonexistent pecuniary benefit in connection with its post--date interest remittances to them see supra note scontinued a yes i do q if you assume that the pecuniary benefit reduced the amount of taxes that were collected are you aware of any other type of transaction that resulted in a partial or total refund of the tax amounts paid_by the central bank on the restructured debt a no i have no knowledge of that q to your knowledge other than in the case of the pecuniary benefit were there any accounting entries made that negated eliminated or reduced banco do brasil’s collection_of_taxes from the central bank a no i have no knowledge d conclusions we have substantial doubts as to the reliability of the tax payment documentation and other evidence presented to substantiate the central bank’s purported payment of withholding_tax on petitioner’s and the other foreign lenders’ behalf in connection with its restructuring debt interest remittances to them and in its opening and reply briefs on remand petitioner alternatively argues that even if the tax was not in fact paid to the brazilian national treasury in the case of a net loan to a governmental borrower like the central bank petitioner should for purposes of sec_901 be deemed to have paid the foreign tax_liability where that liability has been assumed by the governmental borrower in arguing that actual payment is unnecessary and can be dispensed with where the foreign tax_liability has been assumed by a governmental borrower petitioner cites and heavily relies upon sec_1_901-2 example income_tax regs in his answering brief on remand respondent among other things disagrees that actual payment is unnecessary and disputes petitioner’s interpretation of example of sec_1_901-2 income_tax regs notwithstanding the parties’ foregoing arguments we do not consider the deemed payment issue to be properly before us on remand because it is an issue outside the scope of the court of appeals’ mandate in remanding riggs i the court_of_appeals directed us solely to determine in the first instance which of riggs’ loans were subject_to the minister’s ruling whether the taxes were in fact paid_by the central bank and whether riggs’ credits must be reduced by the amount of any subsidies that the central bank may have received riggs natl corp subs v commissioner f 3d pincite indeed petitioner’s position on appeal which the court_of_appeals accepted was that pursuant to his date decision the brazilian finance minister had issued a compulsory order id pincite to the central bank to pay this brazilian income_tax on or before the last business_day of the month following the month in which the withholding is made riggs natl corp subs v commissioner t c pincite it appears difficult to conceive of the minister’s decision as being a compulsory order if the central bank did not actually have to pay this tax as petitioner now alternatively argues - - whether the central bank actually paid the withholding taxes in issue petitioner offered no explanation as to why the central bank erroneously continued to report to the foreign lenders that it had received a pecuniary benefit in connection with its post--date interest remittances to them even though the pecuniary benefit had been reduced to zero through the central bank’s issuance of resolution big_number on date in its erroneous reports to the foreign lenders the central bank provided the lenders with detailed schedules in which it had computed with respect to each restructuring debt interest remittance made to a foreign lender the 40-percent pecuniary benefit the central bank received and the 60-percent balance of actual withholding_tax paid if as petitioner asserts the central bank actually had paid withholding taxes on petitioner’s and the other foreign lenders’ behalf on its restructuring debt interest remittances to them we then find inexplicable the central bank’s erroneous actions well after date in continuing to report its having received a nonexistent pecuniary benefit this is especially so in light of the central bank’s prior issuance of resolution big_number to make it public knowledge that the pecuniary benefit had been reduced to zero effective date petitioner has failed to establish that the withholding taxes in issue were paid_by the central bank on petitioner’s behalf the evidence presented leads us to conclude that the group darf’s are -- - untrustworthy and were concocted to substantiate legerdemain ie they were devised to portray the appearance of the fictitious payments of taxes accordingly we find that the group darf’s do not constitute direct or secondary evidence that the central bank paid withholding taxes on petitioner’s behalf moreover we find nothing else in the record that constitutes credible direct or secondary evidence that the purported withholding_tax payments were in fact made consequently we hold that petitioner is not entitled to foreign tax_credits during through under sec_901 for the purported withholding_tax payments by the central bank on its restructuring debt interest remittances to petitioner see sec_905 issue the subsidy pecuniary benefit issue in light of our holding on the payment issue we need not reach the issue of whether the central bank’s purported withholding_tax payments on petitioner’s behalf that are potentially creditable to petitioner must be reduced by the amount of any pre-date pecuniary benefit the central bank may have received and whether that benefit constitutes an indirect subsidy under sec_1_901-2 e income_tax regs compare continental ill corp c vv commissioner commissioner t t c memo -- - memo with 138_f3d_1139 7th cir decision will be entered as previously entered on date moeda u sec_470 y bf f lit dm ecu can sec_425 sw fr central bank rate chart -- - appendix a foreign_currency conversion in joint exhibit 692-zn banco central do brasil conversion rate on dollar_figure owa n appendix b central bank schedule page in joint exhibit 692-2n banco central do brasil diretoria da area externa firce brazilian financing plan-phase ii project a imposto de renda incidente sobre juros pagos en contravalor juros bruto imposto de beneficio recominento al jousto proj a en crs renda pecuniario liquido nome do credor moeda i r tranche i dos juros s juros sobre juros de i r s juros norwest bank minneapoli sec_220 -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure panamerican bank intl -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure partnership pacific bank n v -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure phibrobank ag-zug -2500 dollar_figure -00 -00 -00 -00 philadelphia nat corp -phil -2500 dollar_figure -00 -00 -00 -00 philippine nat bank -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure phillip bros ag -2500 dollar_figure -00 -00 -00 -00 pictet cie -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pierson helbring pierson nv-amst -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pittsburgh nat bank-pitts -2500 dollar_figure -00 -00 -00 -00 pr christiania bank uk -2500 dollar_figure -00 -00 -00 -00 postipanki uk ltd -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure privatbanken ag -2500 dollar_figure dollar_figure dollar_figure dollar_figure provident nat bank-phil -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rainier nat bank seattle -2500 dollar_figure -00 -00 -00 -00 republic nat bk of new york -2500 dollar_figure dollar_figure dollar_figure dollar_figure republicbank dalla sec_220 -2500 dollar_figure -00 -00 -00 -00 rhode island hospital trust nt bk -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure riggs nat bk of washington -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure riyad bank ltd -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure royal bank of canada-toronto -2500 dollar_figure -00 -00 -00 -00 royal bank of scotland--london -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure royal trust co of canada -2500 dollar_figure -00 -00 -00 -00 samuel montagu and co jersey -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure samuel montagu co ltd -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure saudi american bank-riyadh -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure saudi british bank -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure saudi cairo bank -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure saudi intl bank -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure scandinavian bank ltd -2500 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure juros aljousto proj a nome do credor moeda do i r tranche i seattle first national bank-int -2500 dollar_figure security pacific nat bank-l a -2500 dollar_figure shangai commal bank ltd -2500 dollar_figure shammut bank of boston -2500 dollar_figure shammut worcester county bank -2500 dollar_figure singapore nomura merchant bk -2500 dollar_figure singer friedlander ltd -2500 dollar_figure society national bk of cleveland -2500 dollar_figure soc fin europ fin co n v -2500 dollar_figure southeast bank n a -miami -2500 dollar_figure souvrain bank n a -2500 dollar_figure sparekassen sds cayman branch -2500 dollar_figure standard chartered bank ltd -2500 dollar_figure standard chartered merchant bank -2500 dollar_figure state bank of india-nv -2500 dollar_figure contravalor bruto em crs dos juros dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -00 dollar_figure dollar_figure dollar_figure dollar_figure imposto de renda s juros beneficio pecuniario sobre juros dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -00 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -00 dollar_figure dollar_figure dollar_figure dollar_figure recominento liquido de i r s juros dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure
